              Case
              Case2:20-mj-00664-BNW
                   2:20-mj-00664-BNW Document
                                     Document11
                                              7 Filed
                                                Filed08/17/20
                                                      08/21/20 Page
                                                               Page11of
                                                                      of55



 1   ROBERT ZINK
     Chief, Fraud Section
 2   BLAKE GOEBEL
     Trial Attorney
 3   U.S. Department of Justice
     Criminal Division, Fraud Section
 4   1400 New York Ave. NW
     Washington, D.C., 20005
 5   (202) 616-5010
     Blake.Goebel@usdoj.gov
 6
     NICHOLAS A. TRUTANICH
 7   United States Attorney
     District of Nevada
 8   Nevada Bar Number 13644
     JESSICA OLIVA
 9   Assistant United States Attorney
     501 Las Vegas Blvd. South, Suite 1100
10   Las Vegas, Nevada 89101
     (702) 388-6268
11   Jessica.Oliva@.usdoj.gov

12   Attorneys for the United States

13                                UNITED STATES DISTRICT COURT
                                       DISTRICT OF NEVADA
14
     UNITED STATES OF AMERICA,                       Case No. 2:20-mj-00664-BNW-00059-
15                                                   VCF0000-XXX
                     Plaintiff,                      Stipulation to Extend Deadlines to
16                                                   Conduct Preliminary Hearing and
            v.                                       File Indictment (First Request)
17
     KAREN CHAPON,
18       aka “Karen Hannafious,”

19                   Defendant.

20

21          IT IS HEREBY STIPULATED AND AGREED, by and between Robert Zink,

22   Chief, Fraud Section, United States Department of Justice, Blake Goebel, Trial Attorney,

23   Nicholas A. Trutanich, United States Attorney, and Jessica Oliva, Assistant United States

24   Attorney, counsel for the United States of America, and Lisa Rasmussen, Esq., counsel for

25

26
               Case
               Case2:20-mj-00664-BNW
                    2:20-mj-00664-BNW Document
                                      Document11
                                               7 Filed
                                                 Filed08/17/20
                                                       08/21/20 Page
                                                                Page22of
                                                                       of55



1    Defendant Karen Chapon, aka Karen Hannafious, that the Court vacate the preliminary

2    hearing scheduled for August 26, 2020, at 3:00 p.m. and reschedule the hearing for a date

3    and time convenient to this Court, but no sooner than 60 days from the currently scheduled

4    date. This request requires that the Court extend two deadlines: (1) that a preliminary

5    hearing be conducted within 21 days of a released defendant’s initial appearance, see Fed. R.

6    Crim. P. 5.1(c); and (2) that an information or indictment be filed within 30 days of a

7    defendant’s arrest, see 18 U.S.C. § 3161(b).

8            This stipulation is entered into for the following reasons:

9            1.       Under Federal Rule of Criminal Procedure 5.1(c), the Court “must hold the

10   preliminary hearing within a reasonable time, but . . . no later than 21 days [after the initial

11   appearance] if [the defendant is] not in custody . . . .”

12           2.       However, under Rule 5.1(d), “[w]ith the defendant’s consent and upon a

13   showing of good cause—taking into account the public interest in the prompt disposition of

14   criminal cases—a magistrate judge may extend the time limits in Rule 5.1(c) one or more

15   times . . . .”

16           3.       Furthermore, under the Speedy Trial Act, 18 U.S.C. § 3161(b), “[a]ny

17   information or indictment charging an individual with the commission of an offense shall be

18   filed within thirty days from the date on which such individual was arrested or served with a

19   summons in connection with such charges. If an individual has been charged with a felony

20   in a district in which no grand jury has been in session during such thirty-day period, the

21   period of time for filing of the indictment shall be extended an additional thirty days.”

22           4.       Defendant needs additional time to review information provided by the

23   government and investigate potential defenses.

24

25
                                                     2
26
              Case
              Case2:20-mj-00664-BNW
                   2:20-mj-00664-BNW Document
                                     Document11
                                              7 Filed
                                                Filed08/17/20
                                                      08/21/20 Page
                                                               Page33of
                                                                      of55



1           5.     Moreover, the parties have entered into negotiations in an attempt to

2    promptly resolve this case and reduce the judicial and government resources required by

3    this case. The defense requires additional time to adequately advise Defendant regarding

4    any plea negotiations.

5           6.     The additional time requested herein is not sought for the purposes of delay,

6    but to allow counsel for Defendant sufficient time to effectively and thoroughly research and

7    prepare and to determine whether to proceed with a preliminary hearing and indictment or

8    to resolve this case through negotiations.

9           7.     Accordingly, the parties jointly request that the Court schedule the

10   preliminary hearing in this case no sooner than 60 days from the currently scheduled date.

11          8.     Defendant is out of federal custody, agrees to the extension of the 21-day

12   deadline imposed by Rule 5.1(c) and the deadline imposed by 18 U.S.C. § 3161(b), waives

13   any right to remedies under Rule 5.1(c) or 18 U.S.C. § 3161(b), and requests that the time

14   between Defendant’s initial appearance on August 12, 2020, and the rescheduled

15   preliminary hearing be excluded in computing the time within which an information or

16   indictment must be filed under 18 U.S.C. §3161(b).

17          9.     The parties agree to the extension of these deadlines.

18          10.    Accordingly, the additional time requested by this stipulation is (a) allowed

19   under Federal Rule of Criminal Procedure 5.1(d); and (b) excludable in computing the time

20   within which the defendant must be indicted and the trial herein must commence pursuant

21   to the Speedy Trial Act, 18 U.S.C. § 3161(b) and (h)(7)(A), considering the factors under 18

22   U.S.C. § 3161(h)(7)(B)(i) and (iv).

23

24

25
                                                   3
26
             Case
             Case2:20-mj-00664-BNW
                  2:20-mj-00664-BNW Document
                                    Document11
                                             7 Filed
                                               Filed08/17/20
                                                     08/21/20 Page
                                                              Page44of
                                                                     of55



1           11.    This is the first request for an extension of the deadlines by which to conduct

2    the preliminary hearing and to file an indictment.

3           DATED this 17th day of August, 2020.

4                                               Respectfully submitted,

5
                                                NICHOLAS A. TRUTANICH
6                                               United States Attorney

7     _/s/ Lisa Rasmussen                       _/s/ Jessica Oliva
      LISA RASMUSSEN, ESQ.                      JESSICA OLIVA
8     Counsel for Defendant                     Assistant United States Attorney
      KAREN CHAPON
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
                                                   4
26
             Case
             Case2:20-mj-00664-BNW
                  2:20-mj-00664-BNW Document
                                    Document11
                                             7 Filed
                                               Filed08/17/20
                                                     08/21/20 Page
                                                              Page55of
                                                                     of55



1                      UNITED STATES DISTRICT COURT
2                           DISTRICT OF NEVADA

3    UNITED STATES OF AMERICA,                         Case No. 2:20- mj-00664-BNW

4                   Plaintiff,                         [Proposed] Order on Stipulation to
                                                       Continue Preliminary Hearing and
5           v.                                         Deadline to Indict Defendant

6    KAREN CHAPON,
         aka “Karen Hannafious,”
7
                    Defendant.
8

9

10          Based on the stipulation of counsel, good cause appearing, and the best interest of

11   justice being served; the time requested by this stipulation being excludable in computing

12   the time within which the defendant must be indicted and the trial herein must commence

13   pursuant to the Speedy Trial Act, 18 U.S.C. § 3161(b) and (h)(7)(A), and Federal Rule of

14   Criminal Procedure 5.1, considering the factors under 18 U.S.C. § 3161(h)(7)(B)(i) and (iv):

15          IT IS THEREFORE ORDERED that the preliminary hearing currently scheduled
                                                                               10/26/2020 at
     for August 26, 2020 at the hour of 3:00 p.m., be vacated and continued to ___________
16
                  11:30 a.m.
17   the hour of ___________.

18          DATED this ___
                       21 day of August, 2020.

19

20                                                 HONORABLE BRENDA N. WEKSLER
                                                  UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25
                                                   5
26
